Title: General Orders, 17 September 1777
From: Washington, George
To: 



Head Quarters, at Yellow spring [Pa.] Septr 17th 1777.
Connecticut.Fairfield. Fairfax.


The commanding officers of brigades are immediately to dispatch two or three careful officers who are best mounted, into the rear of the line of march yesterday, as far back as General Maxwell’s quarters,

where the army last drew up, to examine all houses, barns and huts on the way, and collect and bring on all stragglers from the army—The Brigadiers and other officers are immediately to examine the arms and ammunition of their men; and spare no pains to preserve such ammunition as is not already damaged, and to put the arms in the best order possible—such as are loaded to be drawn, if practicable; if they cannot be drawn they are to remain loaded—for not one gun is to be fired in order to clean it—The General desires the officers to pay the most particular attention to these orders, as not only their own safety, but the salvation of their country may depend thereon—such ammunition as is damaged is likewise to be carefully saved, to be returned to the park of artillery, the first convenient time—To this point also the officers will now, and at all times pay attention as the lead is of vast importance to us.
